IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44835

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 541
                                                 )
       Plaintiff-Respondent,                     )   Filed: August 3, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
MARCUS ALLEN PELTIER,                            )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order revoking probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Marcus Allen Peltier pled guilty to grand theft, Idaho Code §§ 18-2403(1), 18-
2407(1)(b), and 18-2409. In exchange for his guilty plea, additional charges were dismissed.
The district court imposed a unified five-year sentence, with a minimum period of confinement
of two years, suspended the sentence and placed Peltier on supervised probation. Subsequently,
Peltier admitted to violating the terms of the probation, and the district court consequently
revoked probation, ordered execution of the original sentence, and retained jurisdiction.
Following the period of retained jurisdiction, the district court again suspended Peltier’s sentence
and placed him on supervised probation. Peltier violated the terms of probation and failed to


                                                 1
complete a program the district court ordered. The district court consequently revoked Peltier’s
probation and executed the underlying sentence. Peltier appeals, contending that the district
court abused its discretion in revoking probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Peltier’s sentence without modification. Therefore, the order revoking probation
and directing execution of Peltier’s previously suspended sentence is affirmed.




                                                 2